NUMBER 13-21-00274-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


          IN RE GREG ABBOTT, IN HIS OFFICIAL CAPACITY
    AS GOVERNOR OF THE STATE OF TEXAS, AND KEN PAXTON,
        IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL
                     OF THE STATE OF TEXAS


                       On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       Relators Greg Abbott, in his official capacity as Governor of the State of Texas,

and Ken Paxton, in his official capacity as Attorney General of the State of Texas, have

filed a petition for writ of mandamus through which they assert that the trial court clearly

abused its discretion in enjoining the enforcement of Executive Order GA-38 issued

pursuant to the Governor’s authority under the Texas Disaster Act. In the underlying
proceedings, Point Isabel Independent School District (Point Isabel ISD) filed suit against

relators seeking injunctive relief against the enforcement of Executive Order GA-38,

which, among other provisions, forbids local governmental entities from requiring

individuals to wear face coverings. The trial court issued a temporary restraining order

enjoining enforcement of GA-38 against Point Isabel ISD and all Texas Independent

School Districts. Relators have filed an emergency motion for temporary relief seeking to

stay the trial court’s order. This morning, August 30, 2021, Point Isabel ISD filed an

opposition to relators’ emergency motion for temporary relief.

       The Court, having examined and fully considered relators’ emergency motion for

temporary relief and Point Isabel ISD’s opposition thereto, is of the opinion that the

emergency motion for temporary relief should be denied. Accordingly, we deny the

relators’ emergency motion for temporary relief. The Court requests that the real party in

interest, Point Isabel ISD, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

                                                                       PER CURIAM

Justice Silva, dissenting in part, would grant relators’ emergency motion for temporary
relief.

Delivered and filed on the
30th day of August, 2021.




                                             2